        Case 5:20-cv-00418-FB-ESC Document 29 Filed 05/13/21 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION


CRYSTAL GAITAN,                                     §
                                                    §
                    Plaintiff,                      §                  SA-20-CV-00418-FB
                                                    §
vs.                                                 §
                                                    §
C R BARD INCORPORATED, BARD                         §
PERIPHERAL VASCULAR                                 §
INCORPORATED,                                       §
                                                    §
                    Defendants.                     §

                                               ORDER

        Before the Court is the above-styled cause of action, which was referred to the

undersigned for all pretrial proceedings pursuant to Western District of Texas Local Rule CV-72

and Appendix C [#13]. On May 12, 2021, the Court received the parties’ Notice of Settlement

and Joint Motion to Stay Case [#28], informing the Court that they have reached an agreement in

principle that will resolve Plaintiff’s claims in this lawsuit. The filing also asks the Court to

continue all deadlines and hearings and to stay the case for 90 days as the parties negotiate the

settlement documents and finalize the settlement. The Court will grant the motion.

        IT IS HEREBY ORDERED that the parties’ Joint Motion to Stay Case [#28] is

GRANTED.

        IT IS FURTHER ORDERED that all proceedings, including discovery and all pretrial

deadlines, are STAYED for 90 days pending Plaintiff’s dismissal of this suit.

        IT IS FURTHER ORDERED that any hearings or settings are hereby VACATED.

        IT IS FINALLY ORDERED that if a dismissal has not been filed at the end of 90 days,

the parties shall file a joint status report regarding the status of settlement.



                                                    1
Case 5:20-cv-00418-FB-ESC Document 29 Filed 05/13/21 Page 2 of 2




IT IS SO ORDERED.

SIGNED this 13th day of May, 2021.




                                     ELIZABETH S. ("BETSY") CHESTNEY
                                     UNITED STATES MAGISTRATE JUDGE




                                       2
